DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s affirmation of the election without traverse of claims 1-8 in the reply filed 06/03/2022 is acknowledged.

Claims 9-12, 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 16-20 is/are rejected under 35 U.S.C. 102((a)/(1)/(a)(2)) as being anticipated by Endo et al. (US 2007/0042533).
	In ¶’s 19-22,  51, 67, and 76, Endo et al. teach a composition comprising an alkoxysilane (their compounds F-1) and an organohydrogenpolysiloxane (their component B), and a catalyst, wherein in Table 2, Examples 1, 3, and 5, component B and F-1 are used in equivalents amount, i.e., about 50% each.
	In ¶‘s 54 and 74, Endo et al. teach the polysiloxane to be silanol terminated polydimethylsiloxanes; wherein colorants and the like are included in the composition.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)/(1)/(a)(2)) are met.

Claim(s) 1-4, 7, and 16-20 is/are rejected under 35 U.S.C. 102(a)/(1) as being anticipated by Schindler (WO 2019228643).
	In ¶’s 6 and 52 of US 2021/0189071, which is the English language translation of WO 2019228643, Schindler teaches a composition comprising an alkoxysilane (their organosilicon compound D) and an organopolysiloxanes (their component A), and at least one of the claimed catalysts (¶ 56), wherein the organosilicon (D) is in amounts of 5 to 100 parts by weight, based on 100 parts by weight of the organopolysiloxanes (A). See ¶ 51.
	In ¶‘s 21 and 47, Schindler teaches the polysiloxane (A) to be silanol terminated polydimethylsiloxanes, and the organosilicon (D) to be preferably exemplified by hexadecyltrimethoxysilane and hexadecyl-triethoxysilane; wherein additives such as pigments and
fungicides, may be present. See ¶ 60.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)/(1)/(a)(2)) are met.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. or Schindler as applied above, and further in view of Keeping et al. (USPN 6,239,211).
	Endo et al. or Schindler, above, do not teach the organopolysiloxanes with organyloxy groups to be in emulsions, however claim 8 requires no other component or quality in addition to declaring the composition to be an emulsion.  Keeping et al. teach such product in emulsions containing said organopolysiloxanes with organyloxy groups (see abstract and col. 1 and 2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have the silicone polymers of Endo et al. or Schindler in an emulsion, based on the teaching of Keeping et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 

Regarding the rejections based on Endo et al., applicant argues that the composition of Endo et al. is taught to contain an additional polysiloxane, as well as other components not recited in the present claims.  However, the claimed composition “comprising” the silane, the polysiloxane and the catalyst, is not limited to only the recited components.  The term “comprising” is open language and allows for the prior art to have other component not recited in the claims.

Also, regarding the percentage of alkoxysilane (their compounds F-1) and an organohydrogenpolysiloxane (their component B) in Endo et al., applicant’s claimed percentages are based on the combined weight of the “components above”; i.e., the combination of the alkoxysilane, organohydrogenpolysiloxane and  catalyst.  The amounts of the other component have no bearing on the percentages as claimed.

Further, while applicant argues that Endo et al. fails to teach that the siloxane is silanol terminated, in ¶ 54, Endo et al. teach “specific examples of preferred organohydrogenpolysiloxanes that can be used as the component (B) include methylhydrogenpolysiloxane with both molecular chain terminals blocked with trimethylsiloxy groups”, resulting from trimethylsilanol.

Regarding the rejections based on Schlindler, applicant again argues that the composition of Schlindler is taught to contain an additional components not recited in the present claims.  It is again noted that the presently claimed composition “comprising” the silane, the polysiloxane and the catalyst, is not limited to only the recited components.  The term “comprising” is open language and allows for the prior art to have other component not recited in the claims.  Thus, Schindler still anticipates the claims.

Regarding Schindler and its preferred organopolysiloxanes, it is well settled that anticipatory teachings are not limited to any particular embodiment/example.  In re Boe, 148 USPQ 507 (CCPA 1966).  Disclosed examples and preferred embodiments (even if the embodiments tested by appellant were preferred) do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The claimed organohydrogenpolysiloxane is still taught by Schindler.

Regarding the at least 12 carbon, the alkoxysilane taught in Schindler still encompasses the claimed alkoxysilane.

In response to applicant's arguments against Keeping et al. individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE